 PRICE DUNHAM FENET BRICK MANUFACTURING COMPANY, INC. 15PRICE DUNHAM FENETBRICKMANUFAG"TURING COMPANY, INC., D/B/ABRICK&TILE COMPANYandUNITEDGAS,COKE AND CHEMICALWORKERS OF AMERICA, CIO, +PETITIONER.CaseNo. 15-RC-469.April X5,1951Decision and OrderUpon a petition duly filed, a hearing was held before Richard C.Keenan, hearing officer.The hearing officer's rulings made at the.hearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andStyles].Upon the entire record in this case, the Board finds :The Employer is engaged in the manufacture and sale of brickat its plant in Lake Charles, Louisiana.The Employer also sells,but does not produce, other building materials such as cement, sand,gravel, expansion joints, and wall tiles.During the past year, theEmployer purchased raw materials, equipment, and supplies in theamount of $174,986.Of this amount $95,810 represented equipmentand supplies secured directly'from sources outside the State of Louisi-ana, and $11,968 represented supplies which originated outside theState.During the same period the Employer's sales amounted to$349,256, all of which were made within the State, except one out-of-State shipment valued at $190.05.Local sales of approximately$20,000 were made to public utilities and transit systems and to firmswho ship more than $25,000 out of the State.'An examination of the Employer's out-of-State purchases, its salesdirectly, out of the State, its sales to local firms which operate publicutility or transit systems, or which in turn ship more than $25,000 outof the State, reveals that the amounts involved are less, either aloneor in combination, than the minimum required under the Board'sannounced policy.'Nor do we find that the fact that the Employer'spresident personally owns stock in several out-of-State enterprises initself constitutes the Employer an integral part of a multistate enter-prise.4Accordingly, we find that it will not 'effectuate the policies ofthe Act to assert jurisdiction in this case, and we shall dismiss thepetition. 'IThe name of the Employer appears as amended at the hearing.2The record indicates only that these firms are engaged in interstate commerce.Evenassuming that these firms ship more than$25,000 outside the State,the result wouldbe the same.'Federal Dairy Co.,Inc,91NLRB 638;Statinless Implement and Hardware Co,Lspwted,91 NLRB 618;Hollow Tree Lumber Company,91 NLRB 635;The Rutledge PaperProducts,Inc.,91 NLRB 625.° CfTheBorden Company,Southern Division,91 NLRB 628.94 NLRB No. 16. 16DECISIONSOF NATIONALLABOR RELATIONS BOARDOrderIT IS HEREBY ORDEREDthat the petition filed hereinbe,and it herebyis, dismissed.GEORG JENSEN, INC., AND FREDERIK LUNNING, INC.andLOCAL 721,RETAIL,WHOLESALE AND DEPARTMENT STORE UNION,CIO,ALSOKNOWN AS RETAIL MENSWEAR, SPORTING GOODS AND AcoESORIESEMPLOYEES UNION,ij(CAL721,AFFILIATED WITH RETAIL,WHOLE-SALE AND DEPARTMENT STOREUNION'k b ,PETITIONER.CaseNo.2-RC-3164.April 25,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Thomas A. Ricci, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.'2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'4.The Employer, with 216 employees, is engaged in importing andselling, at wholesale and retail, silverware, china, and household fur-nishings at its New York City department store and warehouse.IThe petition and other formal papers were amended at the hearing to reflect the nameof the Petitioner.2Georg Jensen,Inc., and Frederik Lunning,Inc., engaged in a common enterprise, withmutual officer and a common labor policy,constitute a joint employer,within themeaning of the Act.Launderepair Company,90 NLRB 778.8The Employer contends that the instant petition should be dismissed,because thePetitioner has allegedly failed to comply with Section 9(f)of the Act.In support ofits contention,the Employer urges that, notwithstanding the Board's established policyholding that compliance is not subject to collateral attack, an exception should be madein the instant case where,it alleges,the record on its face shows noncompliance.Wefind no merit in this contention.Whatever may be the import of the testimony to whichthe Employer refers, it does not affect our administrative determination that the Petitioneris in compliance with the filing requirements of the Act.The Employer's request for leave to file a supplemental statement relative to the otherIssues in this case is denied.94 NLRB No. 10.